                                     Case 2:20-cv-08958-RGK-JC Document 9 Filed 11/20/20 Page 1 of 2 Page ID #:83




                                      1

                                      2
                                                                                                        JS6
                                      3

                                      4

                                      5

                                      6

                                      7

                                      8                      UNITED STATES DISTRICT COURT
                                      9                    CENTRAL DISTRICT OF CALIFORNIA
                                     10                               WESTERN DIVISION
                                     11   PAMMY XIONG,                           )   Case No. 2:20-cv-08958-RGK-JC
Los Angeles, California 90067-2915
2029 Century Park East, Suite 1400




                                                                                 )
                                     12                           Plaintiff,     )
                                                                                 )
       Ballard Spahr LLP




                                     13           v.                             )   [PROPOSED] ORDER GRANTING
                                                                                     XXXXXXXXXX
                                                                                 )   STIPULATION TO STAY ACTION
                                     14   CITIBANK, N.A., and DOES 1-10,         )   AND ARBITRATE CLAIMS [8]
                                          inclusive,                             )
                                     15                                          )
                                                                  Defendants.    )
                                     16                                          )
                                                                                 )
                                     17                                          )
                                                                                 )
                                     18                                          )
                                                                                 )
                                     19                                          )
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26     ///
                                            ///
                                     27     ///
                                     28

                                                                                                      Case No. 2:20-cv-08958-RGK-JC
                                             [PROPOSED] ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE CLAIMS
Case 2:20-cv-08958-RGK-JC Document 9 Filed 11/20/20 Page 2 of 2 Page ID #:84
